Citation Nr: 0729794	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-41 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1995 to 
February 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the veteran's claim for service 
connection for pes planus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the veteran in the development of the 
claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
When the veteran filed her claim in February 2003, she stated 
that all of her medical records are located at the VA Medical 
Center (VAMC) in Little Rock, Arkansas.  These records have 
not yet been associated with the claims file.  Additionally, 
on her VA Form 21-526, filed in September 2002, the veteran 
indicated that she is currently a member of the National 
Guard.  Medical records from any period of active duty with 
the National Guard should be associated with the claims file.

Although the veteran was provided a VA examination in May 
2003, the records discussed above were not available for the 
examiner's review.  Once these records are obtained, the 
veteran should be afforded a new VA examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim), Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(a medical examination must be thorough, informed, and 
account for records of prior treatment).

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).

In particular, the notice should advise 
the veteran that she must provide 
evidence that her flat feet permanently 
increased in severity during service, 
beyond the natural progression of the 
disorder.

The notice should include an explanation 
as to the information or evidence needed 
to determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, including private post-service 
treatment records.

3.  The veteran's VA treatment records 
from the Little Rock, Arkansas, VAMC 
should be associated with the claims 
file.

4.  A request for medical records from 
any periods of active duty while the 
veteran was in the National Guard, in 
addition to any other available service 
medical records, should be submitted to 
the National Personnel Records Center 
in St. Louis, Missouri.  These records 
should be associated with the claims 
file.  If these records cannot be 
obtained, then evidence of attempts to 
retrieve these records should be 
associated with the claims file.

5.  When the above development is 
completed and any available evidence 
identified by the appellant is obtained, 
the entire claims file must be made 
available to the VA examiner.  Pertinent 
documents therein, including service 
medical records and any post-service 
medical records, should be reviewed by a 
VA examiner.  The examiner should comment 
on whether the veteran's flat feet were 
aggravated in active service or increased 
in severity during active service.  If 
there was a measurable increase in 
severity, the examiner should opine as to 
whether the permanent increase in severity 
was due to the natural progression of the 
disability.

7.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



